Title: From George Washington to Jonathan Boucher, 19 May 1771
From: Washington, George
To: Boucher, Jonathan



Revd Sir,
New Kent May 19th 1771

Meeting with your Letter of the 9th Instt upon the Road & being uncertain whether I can get this into the hands of the Post in time, I only mean to inform you, that, it woud be convenient enough to me to pay the Sum you ask, either to Colo. Thornton or Mr Maurey was I to go up that way, but as I set out to morrow for Nomony, in order to spend a few days with my Brother, & purpose to proceed from thence into Stafford, & so through Maryland, I shall have little chance of seeing either the one or the other of those Gentlemen, unless I shoud change my Rout & pass by Fredg instead of going through Maryland which at present I do not expect—I shall however be at home by the first of June, if no accident prevents it, and then can pay the money to whomsoever you may appoint to receive it; or if contrary to my present intention I shoud take Fredericksburg in my way up I will lodge the £50 Maryld Cy with Mr Maury—I will inform you of my return by the first Post after I get home & will write more fully than at present, I have only to add therefore that with very great esteem I remain Dr Sir Yr Most Obedt Servt

Go: Washington

